      Case 3:19-mj-01131-NLS Document 21-1 Filed 04/01/19 PageID.43 Page 1 of 6




 1   ANAHITA HASHEMINEJAD, ESQ. SB# 239688
     LAW OFFICE OF ANAHITA HASHEMINEJAD, PLC
 2   4630 Campus Drive, Suite 208
     Newport Beach, CA 92660
 3   Telephone: (949) 260-8420
     Fax:    (888) 421-2230
 4

 5   Attorney for Material Witness: MARCO ARIZMENDI-ARIZMENDI, SERGIO
     ARIXMENDI-MOLINA, and SERGIO GOMEZ-DELGADO
 6

 7                         UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                )   Case No.:
11                                            )   Magistrate Case: 19MJ1131-NLS
                                              )
12                                            )
                   Plaintiff,                 )
13                                            )   MEMORANDUM OF POINTS AND
                                              )   AUTHORITIES IN SUPPORT OF
14                                            )   MOTION FOR VIDEO DEPOSITION
                                              )   AND RELEASE OF MATERIAL
15         vs.                                )   WITNESSES
                                              )
16                                            )
                                              )
17   MIGUEL RAMOS-TOPETE,                     )
                                              )
18                 Defendant.                 )   Date: April 16, 2019
                                              )   Time: 9:30 am.
19                                            )   Judge: Hon. Nita L. Stormes
                                              )
20                                            )
                                              )
21
                                                  I.
22
                                  STATEMENT OF FACTS
23
           On March 18, 2019, MARCO ARIZMENDI-ARIZMENDI, SERGIO
24
     ARIXMENDI-MOLINA, and SERGIO GOMEZ-DELGADO (“the “material
25
     witnesses”) and two others were found in the presence of the defendant MIGUEL
26
     RAMOS-TOPETE (“Defendant”) by United States Border Patrol agents
27
     approximately one mile north of the United States/Mexico International Boundary
28
     several miles east of the Otay Mesa, California port of entry. The material

       US. v. Ramos-Topete                        -1                Case No.18MJ1131
                 Points and Authorities In Support of Motion for Video Deposition
      Case 3:19-mj-01131-NLS Document 21-1 Filed 04/01/19 PageID.44 Page 2 of 6




 1   witnesses were detained pursuant o Title 18 United States Code section 3144.
 2   The Defendant was charged with violation of Title 8 United States Code section
 3   1324(a)(2)(B)(iii) Bringing in Illegal Aliens Without Presentation. Defendant’s
 4   Preliminary Hearing was waived. The continued preliminary hearing and
 5   arraignment is scheduled for April 16, 2019.
 6         This motion for material witness deposition is being filed as neither of the
 7   material witnesses is able to secure their own release in this case by posting bond.
 8   Neither of the material witnesses is aware of potential sureties who can post bond
 9   for them.     The material witnesses are also unable to secure their own release
10   because, under this current administration and pursuant to President Donald
11   Trump’s Executive Order, Border Patrol will not approve the release of any
12   material witness on bond, meaning that material witness cannot satisfy condition 7
13   of the bond. On the date of the hearing on this motion, the material witnesses will
14   have been in custody for nearly four weeks.
15

16
                                               II.

17   A VIDEO RECORDED DEPOSITION IS APPRORIATE BECAUSE THE
18   MATERIAL WITNESSES CANNOT SECURE THEIR RELEASE
19

20
           A. Right to Have Deposition Taken:
21
           The Court has the authority to order the deposition of the material witnesses
22
     to be taken and the witness to be released thereafter. Federal Rules of Criminal
23
     Procedure 15(a)(2) (“Fed R. Crim. P.”) specifically states that a material witness
24
     may request to be deposed by filing a written motion and giving notice to the

25
     parties, and that the court may discharge the witness after her deposition. (Fed. R.

26
     Crim. P. Rule 15(a)(2). Material witnesses cannot be detained due to “inability to

27
     comply with any condition of release if the testimony of [the material witness] can

28
     be adequately secured by deposition....” (18 U.S.C. §3144).


       US. v. Ramos-Topete                      -2                  Case No.18MJ1131
                 Points and Authorities In Support of Motion for Video Deposition
      Case 3:19-mj-01131-NLS Document 21-1 Filed 04/01/19 PageID.45 Page 3 of 6




 1         In Torres-Ruiz v. United States, 120 F.3d. 933(9th Cir. 1997), the Ninth
 2   Circuit mandated the use of videotape depositions when the Material Witnesses’
 3   testimony can be adequately secured by deposition and further detention is not
 4   necessary to prevent the failure of justice. (Torres-Ruiz, 120 F.3d at 935(Emphasis
 5   added); see also, 18 U.S.C. § 3144; see also, US v Matus-Zayas, 655 F.3d 1092
 6   (Ninth Cir., 2011)). In Torres-Ruiz, a routine alien smuggling case, the Court
 7   clarified that denial of a motion to videotape the witnesses' testimony is limited to
 8   situations in which a "failure of justice" would occur because the deposition
 9   would not serve as an adequate substitute for the witness' live testimony.      The
10   burden is on the objecting party(s) to show that the use of the deposition
11   testimony will deny the defendants a fair trial, and that the live testimony would
12   be significantly different from any testimony taken at the deposition. (United
13   States v. Humberto Rivera, 859 F.2d 1204, 1208 (4th Cir. 1988)).
14         Fed R. Crim. P Rule 15(a)(2) does not require demonstration of exceptional
15   circumstances when a material witness moves for a video recorded deposition.
16   (United States v. Chen, 214 F.R.D. 578, 579 (N.D. Cal. 2003); United States v.
17   Santos, 2011 WL 1196022 (S.D. Fl. 2011); Aguilar-Ayala v. Ruiz, 973 F.2d at
18   420 (5th Cir. 1992) (ff. 6); and United States v. Allie, 978 F.2d 1401, 1404 (5th
19   Cir. 1992)).   Material witnesses held pursuant to 18 USC section 3144 are
20   explicitly excepted from demonstrating exceptional circumstances as a
21   prerequisite to obtain an order for their own deposition. See Aguilar-Ayala v.
22   Ruiz, 973 F.2d at 420 (5th Cir. 1992) (fn. 6); see also United States v. Allie, 978
23   F.2d 1401, 1404 (5th Cir. 1992). Further, prolonged incarceration alone (the loss
24   of freedom) is an exceptional circumstance. (United States v. Rivera, 859 F.2d
25   1204, 1206 (4th Cir. 1988)).
26         MARCO ARIZMENDI-ARIZMENDI, SERGIO ARIXMENDI-MOLINA,
27   and SERGIO GOMEZ-DELGADO all have family members they support
28




       US. v. Ramos-Topete                     -3                 Case No.18MJ1131
               Points and Authorities In Support of Motion for Video Deposition
      Case 3:19-mj-01131-NLS Document 21-1 Filed 04/01/19 PageID.46 Page 4 of 6




 1   financially, and all wish to be released so that they can have meaningful
 2   connections and contact with their families.
 3         The material witnesses are in custody solely because they are being held as
 4   witnesses in this matter; they have not been charged with a crime, and continued
 5   detention constitutes a severe hardship on them and their families. It is a hardship
 6   for these material witnesses to be detained in a jail where they are not able to
 7   receive medical care which is necessary, are continually being exposed to
 8   communicable diseases (i.e., scabies and chickenpox), are subject to being strip-
 9   searched, fed meals and allowed to go outside to see sunlight only as approved or
10   permitted by the detention center, not having contact with family members. It is
11   not necessary to continue to detain these men, because no failure of justice would
12   occur by video recording their testimonies.
13

14         B.     Video Recorded Depositions are Admissible at Trial
15         The videotaped or video recorded deposition of material witnesses may be
16   admitted into evidence in an action for violation of 8 U.S.C. section 1324(a). (8
17   U.S.C. §1324(d)). Depositions of material witnesses may be used at trial in
18   criminal cases, so it is only in exceptional circumstances, where the interests of
19   justice will be denied, that a videotape deposition is not appropriate. (See IIRIRA
20   § 219 (admissibility of videotape depositions)); see also, United States v. King,
21   552 F.2d 833 (9th Cir. 1976) (cert. denied, 430 U.S. 966)).
22         The defendant, who would be ordered to be present with her counsel at the
23   video recorded deposition if the motion is granted, has a full and fair opportunity
24   to cross-examine the witness. The videotaped (or video and audio recorded)
25   disposition provides sufficient indicia of reliability to afford the trier of fact a
26   satisfactory basis for evaluating the truth of a statement. (Dutton v. Evans, 400
27   U.S. 74, 89 (1970)). The video recorded deposition allows the witness’ demeanor
28   and credibility, inflection, and intonation during cross-examination to be


       US. v. Ramos-Topete                     -4                  Case No.18MJ1131
                Points and Authorities In Support of Motion for Video Deposition
      Case 3:19-mj-01131-NLS Document 21-1 Filed 04/01/19 PageID.47 Page 5 of 6




 1   adequately preserved. Additionally, the material witnesses’ deposition testimonies
 2   would be no different from the live testimony, because the Defendant will have an
 3   equal opportunity to cross-examine the Material Witnesses. Material Witnesses
 4   are subject to the subpoena power of this Court; even if the Defendant enters a
 5   guilty plea in this case prior to the hearing for this motion, unless the Defendant
 6   have already been sentenced, the Material Witness' motion for deposition should
 7   be granted and he should be released from custody after the deposition. (Torres-
 8   Ruiz, 120 F.3d at 937, “there are potential issues at sentencing upon which
 9   petitioners may be called to testify. Their detentions could thus be extended for
10   the not inconsiderable amount of time it may take between the date a change of
11   plea is entered and the date of sentencing.”)
12

13         C.     Defendant’s Sixth Amendment Confrontation Clause Rights
14         The Defendants’ Sixth Amendment Rights under the Confrontation Clause
15   cannot be a basis to deny the material witness’ request for video recorded
16   deposition. As the 11th Circuit Court of Appeals stated, in US v Drogoul (1 F.3d
17   1546, at 1554) (1993), “Only when the deposition testimony is sought to be
18   introduced in evidence are the defendant’s confrontation rights truly implicated.”
19   As the Ninth Circuit Court of Appeal acknowledged, the mere taking of a material
20   witness’ deposition with the possibility of the deposition being introduced at trial
21   does not violate the defendant’s Sixth Amendment Confrontation rights. (U.S. v
22   Matus-Zayas, 655 F.3d 1092, 1096, 1099 (2011)).
23

24         D. Release after Deposition.
25          The material witnesses request that the Court order their immediate release
26   upon conclusion of their respective depositions should they waive formal review
27   and execution of the deposition transcript on the record.
28




       US. v. Ramos-Topete                     -5                  Case No.18MJ1131
                Points and Authorities In Support of Motion for Video Deposition
      Case 3:19-mj-01131-NLS Document 21-1 Filed 04/01/19 PageID.48 Page 6 of 6




 1                                            III.
 2                                      COCLUSION
 3          It is therefore requested that this Honorable Court grant this Motion and
 4   order the video recorded depositions of the Material Witnesses to occur
 5   immediately.
 6

 7
     Dated: April 1, 2019                    S/ ANAHITA HASHEMINEJAD
 8                                           Attorney for Material Witnesses

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




        US. v. Ramos-Topete                    -6                  Case No.18MJ1131
                Points and Authorities In Support of Motion for Video Deposition
